DETAILED ACTION

This Office action is in response to Applicant’s amendment filed September 28, 2021.  Applicant has amended claims 1, 5-7, 11, 12, 17 and 18.  Claim 13 has been cancelled.  New claims 21 and 22 have been added.  Currently, claims 1-12 and 14-22 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office action, Paper No. 20210623.

The rejection of claims 7, 8, 11, 12, 18 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1-7, 9-17 and 20 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang et al, US 2018/0215982 is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Beckholt et al, US 2018/0362892, in view of Fernandez Prieto et al, US 2016/0304817 is withdrawn in view of applicant’s amendments and remarks.

The provisional rejection of claims 1-12 and 14-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/907,331 is maintained for the reasons of record.

The provisional rejection of claims 1-12 and 14-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/801,571 is maintained for the reasons of record.

                                          NEW GROUNDS OF REJECTION

Claim Objections
Claims 17-20 and 22 are objected to because of the following informalities:
In instant claim 17, the limitation “when A of formula I is structure II” should be deleted, since A must be structure II.  Instant claims 18-20 and 22 are included in this objection for being dependent upon claim 17.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the monomer structures:

    PNG
    media_image1.png
    429
    528
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    191
    466
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    234
    535
    media_image3.png
    Greyscale
.  These monomer structures render the claim vague and indefinite, since the monomer structure according to formula I must have three identical repeating units (i.e. n=3 in claim 1).  In the structures above, the examiner asserts that the top nitrogen atom contains more carbon atoms then the two lower nitrogen atoms in the same structure, and thus are not identical, per the requirements of the structure of formula I.  Appropriate correction and/or clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No.  (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/907,331 claims a similar fabric care composition comprising a quaternary ammonium ester compound and perfume encapsulates, wherein the perfume encapsulates comprise a perfume core that is encapsulated with a shell composed of isocyanurate triacrylate monomers, wherein the core contains a partitioning modifier and adjunct ingredients (see claims 1-22 of copending Application No. 16/907,331), as required in the instant claims.  Therefore, instant claims 21 and 22 are an obvious formulation in view of claims 1-22 of copending Application No. 16/907,331.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/801,571 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/801,571 claims a similar composition comprising encapsulates, wherein the encapsulate contains a core that is composed of a perfume, a partitioning modifier, and adjunct ingredients, and the shell is composed of poly(meth)acrylate materials, including isocyanurate triacrylates (see claims 1-14 of copending Application No. 16/801,571), as required in the instant claims.  Therefore, instant claims 21 and 22 are an obvious formulation in view of claims 1-14 of copending Application No. 16/801,571.


Response to Arguments
Applicant's arguments filed September 28, 2021 have been fully considered but they are not persuasive.
The examiner notes that applicant has requested that the obviousness-type double patenting rejections over copending Application Nos. 16/907,331 and 16/801,571 be held in abeyance until an indication of allowable subject matter in the instant application is identified.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
November 22, 2021